Citation Nr: 9902400	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for an 
anxiety disorder.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

Records associated with the veterans claims folder indicate 
that he served on active duty from August 1974 to February 
1978.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1996 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO), whereby the veterans 
claims that he had submitted new and material evidence in 
relation to his anxiety disorder, and that service connection 
for a lumbar spine disorder was warranted, were denied.  
Service connection for an anxiety disorder was originally 
denied in a rating action dated June 1981.


FINDINGS OF FACT

1.  The evidence received subsequent to the June 1981 is so 
significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.
  
2.   PTSD began during service.

3.  A lumbar spine disorder is not shown to be related to the 
veterans active service and was not manifested to a 
compensable degree within one year of the veterans discharge 
form service.  

CONCLUSIONS OF LAW

1.  The evidence received subsequent to the ROs June 1981 
rating decision is new and material, and PTSD was incurred 
during service.  38 U.S.C. §§ 1110, 1131,  5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  A claim for service connection for a lumbar spine 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for an 
anxiety disorder.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.104(a) (1998).  New evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  38 C.F.R. § 3.156 (a) 
(1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, No. 
98-7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 
38 C.F.R. § 3.156(a) (1998).  

The United States Court of Veterans Appeals has held that a 
two-step analysis is necessary in determining whether to 
reopen a claim, in that it must first be determined if there 
is new and material evidence; if there is such evidence, the 
claim must then be reviewed on the basis of all of the 
evidence, both old and new.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991), See also Evans, 9 Vet. App. at 283 (1996).

The Court has further held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  See Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening the appellants claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

The veteran contends that he manifests an anxiety disorder 
that is the product of an assault that occurred during his 
active duty.  He specifically contends that he was stabbed 
during this assault, which caused him to manifest an anxiety 
disorder.  

In the instant case, the Cleveland, Ohio RO denied service 
connection for an anxiety disorder in a rating action dated 
June 1981, as no current anxiety disorder was shown.  The RO 
noted that the veteran had manifested a personality disorder 
during service, but that personality disorders were not 
diseases or injuries for purposes of VA benefits.  The 
veteran next submitted, in essence, a new and material 
evidence claim in February 1995, which was denied by the 
North Little Rock RO in June 1996.  The RO noted that the 
veteran had not submitted evidence of a psychiatric disorder 
during service.  

The evidence submitted subsequent to June 1981 consists of:  
(1) treatment records from various VA Medical Centers (VAMCs) 
in Little Rock, Cincinnati, Huntington, and Popular Bluff;  
(2) a Social Security Administration evaluation and medical 
report;  (3) reports of VA examinations, dated May 1995, 
October 1995, and August 1998;  (4) a private medical report, 
dated November 1994;  and (5) VA outpatient treatments 
records, dated September 1996 to March 1998.  

The treatment records from the various VAMCs show that the 
veteran was diagnosed with anxiety and depression in a June 
1982 record, psychological or situational adjustment in a 
February 1987 record, depression and dysthymic disorders in a 
record dated October 1992, and panic attack and 
claustrophobia disorders in a June 1994 record, which also 
reports that the veteran experienced emotional problems after 
the stabbing incident.  A progress note dated August 1996 
states that he expresses vague fears of being mugged, etc.  
He thinks he is paranoid.  The examiner also found that 
[w]hat he undeniably is,  is phobic, mild, grandiose.  

The medical report prepared in conjunction with the veterans 
Social Security Administration evaluation diagnosed panic and 
dysthymic disorders, in 1994.  That report also states that 
the veterans treatment began immediately subsequent to the 
stabbing incident.  

The report from the May 1995 VA examination shows that the 
examiner found the veterans testing results to be invalid 
when compared to his behavior in the interview, and diagnosed 
the veteran with mild anxiety.  A second examination was 
conducted in October 1995, due to a previous inadequate 
examination.  The examiner was reportedly unable to make a 
diagnosis due to what appeared to be the veterans changing 
and conflicting answers to interview questions.  The examiner 
stated:

No diagnostic or etiological conclusions 
can be reached on the basis of todays 
interview due to the veterans 
unreliability as a historian.  It is 
suggested that clinical records from his 
treating VA clinics be reviewed.  
Repeated psychological testing would 
unlikely be helpful in view of his 
behavior at the time of earlier testing.  
A social industrial survey could be 
helpful in establishing his current level 
of functioning.  

That examiner also evaluated the veteran in August 1998, and 
reached a similar conclusion: [n]o diagnostic conclusions 
can be reached due to unreliable history.  

The November 1994 private medical report shows that the 
examiner diagnosed the veteran with severe panic disorder 
with agoraphobia, secondary type dysthymia, late onset, and 
noted that some histrionic symptoms are present, without 
evidence of a full personality disorder.  The prognosis was 
[v]ery little change expected, due to chronicity.  The 
examiner also reported a history of psychiatric / 
psychological treatment beginning immediately after the 
veteran was stabbed, and noted that he had been on therapy, 
medication, and hypnosis.  The examiner further reported that 
the veteran was symptom free with hypnosis until 1978, but 
that his symptoms became unbearable two years ago.  

The veterans VA outpatient treatment records, dated 
September 1996 to March 1998, show that he was diagnosed with 
PTSD on four occasions, by two different examiners.  A 
treatment record dated March 1998 reports that his disorder 
is related to when he suffered a traumatic attack, in which 
he was taken out of his vehicle, kidnapped and beaten.  He 
does not know whether he was sexually molested, but says he 
was nude when found.  

The Board finds that all of the submitted evidence is new, 
that is, it has not previously been associated with the 
veterans claims folder, and, it presents new information.  
The question which is then central to the Boards 
determination of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for an anxiety disorder is whether this evidence is material.  
That is, does it bear directly and substantially upon the 
specific matter under consideration, and is the evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled?  

First, the Board determines that the submitted evidence is 
relevant.  The RO initially denied the veterans claim 
because there was no probative medical evidence of a current 
anxiety disorder, only an in-service diagnosis of a 
personality disorder.  The evidence submitted subsequent to 
that June 1981 determination shows that the veteran was 
diagnosed with various depressive and anxiety disorders, in 
addition, this evidence largely associates the veterans 
disorders with the stabbing incident which occurred during 
service, in fact his outpatient treatment records 
specifically associate his current disorder with that in-
service incident.  Thus, it is relevant to the issue of 
whether the veteran now manifests an anxiety disorder which 
is related to his active service.  

The issue then to be determined is whether this evidence is 
probative.  The Board notes that the two VA examiners who 
conducted the veterans three rating examinations found the 
veteran to be an unreliable historian, and one further found 
that no diagnostic or etiological conclusions could be made 
on that basis.  However, the Board must point out that the 
examiner, while stating that conclusions could not be reached 
on the basis of that particular evaluation, specifically 
recommended that his clinical records from his treating VA 
clinics be reviewed, and that a social industrial survey 
could be helpful in establishing his current level of 
functioning.  

In addition, the first VA examiner, while finding that the 
results of the veterans testing were probably invalid due to 
an inflated score with did not correspond to his presentation 
at the interview, did provide a diagnosis of a mild anxiety 
reaction.  

Further, although the veteran does give varying accounts of 
the specifics of his attack, the medical evidence 
demonstrates that he was indeed stabbed.  The Board finds 
that the newly submitted evidence bears substantially upon 
the specific matter under consideration, and that it is 
sufficiently material to reopen the veterans claim.  That 
is, it is so significant that it must be considered in order 
to fairly decide the merits of his claim.

Considering all of the evidence, while we recognize that some 
of the veterans statements have been frankly contradictory,  
the Board finds that the evidence as a whole is in equipoise 
and that service connection for PTSD is appropriate.  The 
veterans service medical records show that he was stabbed 
during service, and that he is currently service-connected 
for residuals from that incident.  Further, the recent 
evidence shows that the veteran does suffer from an anxiety 
disorder, PTSD, and the probative evidence relates his 
disorder to that inservice incident.  

Although concerns are raised about the veterans 
unreliability as a historian, the evidence clearly shows that 
the veteran suffered some type of a stabbing during service, 
and that he now has anxiety disorders that are specifically 
related to that incident.  The Board notes that a progress 
note dated August 1996 indicates that the veteran still has a 
vague fear of being mugged, and finds the veterans 
outpatient clinic notes particularly probative.  Those 
examiners had an opportunity to evaluate the veteran on a 
number of occasions, and two different examiners came to the 
conclusion that the veteran suffered from PTSD as a result of 
his in-service attack.  In addition, the VA rating examiner 
who did not make a diagnosis due to the veterans 
unreliability as a historian specifically recommended 
referral to his clinical records as a more reliable 
indication of his mental state.  

Thus, as a preponderance of the probative medical evidence 
diagnoses an anxiety disorder, and as this evidence also 
provides the required nexus to service, service connection 
for an anxiety disorder, PTSD, is appropriate.  


II.  Entitlement to service connection for a lumbar spine 
disorder.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a well grounded claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

Service connection for arthritis may also be granted on a 
presumptive basis if it is shown to have been present to 
a degree of 10 percent or more disabling within one year 
after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998). 

The veteran contends that he manifests arthritis of the 
lumbar spine that is the product of his stab wounds of the 
abdomen and lumbar region.  His service medical records show 
that he was assaulted from the rear, and stabbed in the left 
posterior mid-flank region while walking or waiting on the 
street on December 25, 1977.  A chest examination revealed a 
1-½ centimeter laceration in the posterior left mid-back 
region in the 10th intercostal space, and that the injury was 
traced upwards approximately two centimeters.  The wound was 
down to the level of the rib and the intercostal membrane 
seemed intact on probing of the wound.  An exploratory 
laparotomy showed a normal spleen without lacerations or 
contusions and intact bowels.  A respiratory examination 
revealed harsh breath sounds, and his digestive system showed 
an epigastric scar measuring approximately 6 ½ inches long 
with a slight keloid formation.  Service connection for 
residuals of his stab wounds with a tender scar in the 
abdomen and lumbar region was granted in a rating action 
dated November 1978.  

The evidence subsequent to service shows that he had a normal 
lumbar spine, as indicated on a May 1995 radiographic report.  
A report from a medical examination also dated May 1995 shows 
pertinent diagnoses of (1) history of arthritis, questionable 
degenerative disc disease in the lower back, with the veteran 
complaining of pain medially in the stab wound are on the 
left side of the lower thoracic spine area; and (2) status 
post stab wound in 1977 with a history of puncture of the 
left lung and pleural effusion of the left.  

A September 1996 radiographic report shows that the veteran 
exhibited mild degenerative osteoarthritic changes in his 
lumbar spine.  Outpatient treatment records dated November 
1996 show that the veteran complained of pain in the lumbar 
spine region.   

However, the Board must point out that there is no medical 
evidence of record relating the veterans degenerative disc 
disease or mild osteo-arthritic changes to his in-service 
stab wounds.  As indicated above, one of the required 
elements for a well-grounded claim is the presence of 
evidence showing that the current disability is related to 
the in-service disease or accident, as provided by a medical 
diagnosis.  Since there is no medical evidence of record to 
show that the veterans arthritis of the lumbar spine is due 
to, or the result of, his in-service incident, the Board must 
find that the veterans claim is not well grounded, and thus, 
it must be denied.  

Again, the veteran would need to submit competent medical 
evidence, such as a doctors opinion, that his current 
disorder of his lumbar spine is related to the stab wounds he 
incurred during service, in order for service connection to 
be appropriate.  

ORDER

Entitlement to service connection for an anxiety disorder is 
granted.  Entitlement to service connection for a lumbar 
spine disability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
